Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Rineon Group, Inc. (the “Company”) on Form 10-Q for the period endedMarch 31, 2010as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael Hlavsa, President and Chief Operating Officer, certify, pursuant to 18 U.S.C. ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. RINEON GROUP, INC. Date: May 24, 2010 By: /s/Michael Hlavsa Michael Hlavsa President and Chief Operating Officer (Principal Executive Officer) Chief Financial Officer
